DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of November 30, 2021.  Claims 1-4 and 6-17 are presented for examination, with Claims 1 and 17 being in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,681,513 (“Dadashnialehi”) in view of U.S. Patent Publication No. 2019/0272252 (“Li”).
	Regarding Claim 1, Dadashnialehi discloses a multi-dimmer system (Fig. 5A; col. 7, line 25 to col. 8, line 28), comprising: 

	wherein the first dimmer assembly (502) receives dimming instructions via a first actuatable physical switch (600 in Fig. 7, details in Fig. 6), and 
	wherein the first dimmer assembly (502) acts as a master device and the second dimmer assembly (504) acts as a slave device such that dimming instructions carried out by the first dimmer assembly (502) are propagated via the physical data transmission line to the second dimmer assembly (col. 8, lines 2-28).
	Dadashnialehi fails to specifically disclose wherein an output of the first dimmer assembly remains floating such that, when the first actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state.
	However, Li teaches wherein an output of the first dimmer assembly remains floating such that, when the first actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state ([0005]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have placed the master-slave device UART/serial-data communication via the physical transmission line as disclosed by Dadashnialehi, in a floating state as taught by Li, in order to avoid causing the device to fail to complete normal transmission, as evidenced by Li ([0003]).	



	Regarding Claim 3, Dadashnialehi further discloses wherein the first dimmer assembly (main dimmer 502, details in Fig. 7; col. 10, line 23 to col. 12, line 15) is electrically couplable to a "hot" line of a voltage source (511 in Fig. 5A), and ground (ground in Fig. 7).

	Regarding Claim 4, Dadashnialehi further discloses wherein the first dimmer assembly (main dimmer 502, details in Fig. 7; col. 10, line 23 to col. 12, line 15) is also electrically couplable to a "neutral" line of the voltage source (512 in Fig. 5A).

	Regarding Claim 6, Dadashnialehi further discloses wherein the second dimmer assembly (remote dimmer 504, details in Fig. 8A; col. 12, line 16 to col. 13, line 56) is electrically couplable with a "hot" line of a voltage source (H2 in Fig. 5A, as broadly claimed), a lighting or other load (508), and ground (ground in Fig. 8A), wherein the second dimmer assembly is electrically couplable with the lighting or other load via an output of the second dimmer assembly (H2 in Fig. 5A).

	Regarding Claim 7, Dadashnialehi further discloses wherein the lighting or other load is electrically couplable with a "neutral" line of the voltage source (512 in Fig. 5A).



	Regarding Claim 15, Dadashnialehi further discloses wherein the third dimmer assembly (504 in Fig. 5A) receives dimming instructions via one or more of the first actuatable physical switch, a second actuatable physical switch, or a second communications module in communication with one or more remote computing devices (Fig. 7).

	Regarding Claim 16, Dadashnialehi further discloses wherein the third dimmer assembly (504 in Fig. 5A; col. 7, lines 49-51) acts as a master device and the fourth dimmer assembly (col. 7, lines 49-51) acts as a slave device such that dimming instructions carried out by the third dimmer assembly are propagated via the second data transmission line to the fourth dimmer assembly (511; col. 8, lines 2-28).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,681,513 (“Dadashnialehi”) in view of U.S. Patent Publication No. 2019/0272252 (“Li”), as applied to Claim 1, and further in view of U.S. Patent Publication No. 2017/0118036 (“Yuh”).
	Regarding Claim 8, the combination of Dadashnialehi in view of Li fails to teach wherein each of the first dimmer assembly and the second dimmer assembly comprises an MCU, a communication circuit, and a communications module.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the multi-dimmer system as taught by the combination of Dadashnialehi in view of Li with the wireless transceiver communication capabilities as taught by Yuh, in order to enable a user to hold a mobile device and adjust the luminance of the lights in the environment, as evidenced by Yuh ([0024], lines 2-5). 

	Regarding Claim 9, the combination of Dadashnialehi in view of Li and further in view of Yuh further teaches wherein the communication circuit comprises a transmission port TX_B coupled to an MCU data transmission port, and wherein the communication circuit comprises a receiving port RXB coupled to an MCU data receiving port (Fig. 5 of Yuh; [0038]-[0044]).

	Regarding Claim 10, the combination of Dadashnialehi in view of Li and further in view of Yuh further teaches wherein a waveform of the data transmission line follows a signal waveform of the transmission port TXB (Fig. 5 of Yuh; [0038]-[0044]).

	Regarding Claim 11, the combination of Dadashnialehi in view of Li and further in view of Yuh further teaches wherein when a TX_B of the first dimmer assembly 

	Regarding Claim 12, the combination of Dadashnialehi in view of Li and further in view of Yuh further teaches 12 wherein when the TX_B of the second dimmer assembly transmits data, the TX_B of the first dimmer assembly does not transmit data (Fig. 5 of Yuh; [0038]-[0044]).

	Regarding Claim 13, the combination of Dadashnialehi in view of Li and further in view of Yuh further teaches wherein the communications module enables communication via a wireless communications network with a remote computing device ([0033] of Yuh).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0007826 (“Mosebrook”) in view of U.S. Patent Publication No. 2019/0272252 (“Li”).
	Regarding Claim 17, Mosebrook discloses a dimmer system (Fig. 5A; [0067]), comprising: 
	a first dimmer assembly (502) electrically coupled to a standard three-way switch via a physical data transmission line (504), 
	wherein the first dimmer assembly (502) receives dimming instructions via an actuatable physical switch (528), and 

	Mosebrook fails to specifically disclose wherein an output of the first dimmer assembly remains floating such that, when the first actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state.
	However, Li teaches wherein an output of the first dimmer assembly remains floating such that, when the first actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state ([0005]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have placed the master-slave device UART/serial-data communication via the physical transmission line as disclosed by Mosebrook, in a floating state as taught by Li, in order to avoid causing the device to fail to complete normal transmission, as evidenced by Li ([0003]).









Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
	Applicants argue in essence that the newly added limitations to independent Claims 1 and 17, “wherein an output of the first dimmer assembly remains floating such that, when the first actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state,” cannot be found in either Dadashnialehi or Mosebrook, respectively.
.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2012/0280637 (“Tikkanen”) relates to a configurable LED dimmer for solid state lighting applications.  See paragraph [0082], in particular.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844